Citation Nr: 0029408	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  94-39 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
secondary to service-connected residuals of meningitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and P.A.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO), wherein the RO determined that the new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disorder secondary to service-connected meningitis residuals, 
but that service connection for such was denied.  The 
veteran, his mother and his representative appeared before 
hearing officers at hearings at the RO in March 1993 and May 
1994.

The Board remanded the case in April 1997 for clarification 
of custodianship of the veteran as he was determined to be 
incompetent for VA purposes by a November 1990 rating 
decision.  In December 1990, the veteran's spouse, E., was 
appointed as fiduciary to manage his VA benefits.  
Thereafter, the veteran's spouse requested release as 
fiduciary and in April 1994, the veteran's mother was 
appointed as custodian.  However, following a May 1994 field 
examination, the veteran's spouse was designated as spouse 
payee.  

In December 1994, the veteran's spouse, as custodian, 
requested a hearing before a Member of the Board.  However, 
this request was withdrawn in May 1997.  In July 1998, the 
Board remanded the case to the RO for additional development.  
In August 1999, the VA was informed that the veteran and his 
spouse were separated and divorcing.  At that time, the VA 
authorized supervised direct payment to the beneficiary 
(veteran).



FINDINGS OF FACT

1.  The Board denied service connection for a psychiatric 
disorder as a result of service, to include service-connected 
meningitis, in a January 1983 decision.

2.  The additional evidence submitted since the January 1983 
Board decision is new, relevant, and directly relates to the 
issue at hand.

3.  A psychiatric disorder was not diagnosed in service or 
within the first year after service.  

4.  The veteran's psychiatric disorder is not etiologically 
related to his service-connected meningitis.  


CONCLUSIONS OF LAW

1.  The January 1983 Board decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  A psychiatric disorder was not incurred in service; nor 
has it been shown to be proximately due to the veteran's 
service-connected meningitis.  38 U.S.C.A. §§ 1111, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The Board, in January 1983, denied service connection for a 
psychiatric disorder as a result of service, to include 
secondary to service-connected meningitis.  In a March 1992 
rating decision, following receipt of private and VA medical 
evidence, the RO determined that new and material evidence 
had been submitted to reopen the claim reopened and then 
denied the veteran's claim for service connection for a 
psychiatric disorder as secondary to service-connected 
meningitis.  The United States Court of Veterans Appeals 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence to 
reopen the claim, regardless of the RO's action.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board noted that evidence in support of the application 
to reopen the claim includes medical opinion to the effect 
that the veteran's psychiatric disorder is secondary to the 
service connected meningitis.  Such evidence is both new and 
material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156(a).  The claim having been reopened, the merits will 
be addressed by the Board in the decision that follows.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991). Service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  The Court has clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Service connection is currently in effect 
for meningitis residuals.  Service connection may be granted 
for a psychoses if it is manifest to a compensable degree 
within 1 year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999). 

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.
 
Private medical and service medical records indicate that the 
veteran was treated for meningitis in December 1969 while on 
active duty.  In a September 1978 Board decision, service 
connection for residuals of meningitis was granted.  In an 
October 1978 rating decision, the RO implemented the Board 
decision granting service connection and awarded a 10 percent 
disability evaluation for residuals of meningitis. 

Service medical records show no complaints, findings, or 
treatment for a psychiatric disorder during service.  At his 
July 1972 separation examination, the psychiatric and 
neurologic evaluations were normal.  The medical history was 
significant for "Spinal meningitis Dec. 1969.  No 
sequelae."  The examiner noted no defects or diagnoses.

During a November 1975 VA psychiatric examination, the 
veteran's history of meningitis during service was noted.  It 
was also noted that the veteran continued to serve on active 
duty for 2 more years after being treated for meningitis 
without any apparent residuals.  The veteran reported that he 
attended college classes after service but was bored and 
could not concentrate so he stopped.  On evaluation, he was 
quiet and unspontaneous, laconic and easily distracted, and 
had superficially good contact with reality.  He was 
withdrawn, sullen, and reserved, and had little contact with 
others and preferred to be alone.  The diagnosis was latent 
type schizophrenic reaction.

In a November 1978 letter, A.P. Soto, M.D., stated that he 
had treated the veteran since December 1969, that the veteran 
had been treated for meningitis for approximately 19 days in 
December 1969, and that the veteran suffered headaches, 
constant nervousness, and stuttering on a daily basis since 
that time.  Dr. Soto also reported that the veteran's mental 
coordination had decreased.  According to Dr. Soto, the 
veteran's mental deterioration was a direct sequelae of his 
meningitis episode.  

In a November 1978 private psychiatric evaluation, J.A.M. 
Sandoz, M.D., reported that the veteran's wife and mother 
provided the information.  The veteran's history of spinal 
meningitis during service was reported and it was noted that 
the veteran had subsequent treatment for residuals of such 
during service.  According to the veteran's mother, after the 
meningitis, the veteran had marked anxiety, isolated himself, 
was restless, irritable, displayed mental confusion and deep 
depression, and complained of insomnia and nightmares.  On 
evaluation, the veteran was withdrawn, apathetic, and showed 
indifference and marked psychomotor retardation.   Dr. Sandoz 
noted that the veteran spoke very little and only murmured 
short phrases, but stated that the content of thought showed 
tendency toward concertos and superficiality.  The diagnosis 
was chronic psychotic organic brain syndrome associated to 
meningitis. 

A January 1979 VA neurological evaluation noted that the 
veteran's mother reported that the veteran had meningitis 
during service and developed progressive stuttering and 
behavior problems to include anxiety, irritability, and 
aggressiveness, since that time.  On evaluation, the veteran 
was described as aware but not alert and had severe 
stuttering.  No meningeal radicular or myelopathic irritation 
signs.  The diagnosis was status post meningitis, residuals 
of behavior problems, poor memory, and stuttering.

A February 1981 VA neurological examination noted that the 
veteran had a history of behavior and memory problems, speech 
disturbance, and headache and that he had had meningitis 
during service.  Neurological evaluations were normal.  The 
impression included chronic brain syndrome post meningitis 
and organic brain syndrome without neurological deficits.  At 
a May 1981 psychiatric examination, there was no evidence of 
a mental disorder although depressive features were noted.  
In September 1981, a board of psychiatrists reviewed the 
veteran's claim folder and concluded that the impression of 
organic brain syndrome by a neurologist seemed to be based on 
the veteran's history as a psychological examination failed 
to reveal organicity and suggested a functional condition and 
that there was no evidence to sustain that the veteran's 
symptoms were secondary to his meningitis.

VA medical records from 1981 to 1989 show continued treatment 
for a neuropsychiatric condition and anxiety.  A November 
1988 VA medical record revealed diagnoses of undifferentiated 
schizophrenia, alcohol dependence, and status post 
cerebrospinal meningitis.  Following VA psychiatric 
examinations in April and May 1990, active chronic 
undifferentiated schizophrenia was diagnosed.

In a September 1991 private psychiatric examination, P.O.P. 
Torrado, M.D., noted that the veteran's spouse referred to 
the veteran's history of problems of behavior, memory, 
speech, hallucinations, insomnia, and isolation.  The 
veteran's history of meningitis during service was noted.  
The physician stated that the veteran was hospitalized for 3 
months for treatment of sequale of meningitis and continued 
to suffer problems including migraine, irritability, and 
stuttering and decreased mental coordination in service.  Dr. 
Torrado noted that the veteran's remote memory and 
orientation to person and place were conserved, but that 
recent memory and orientation to time was not conserved.  The 
diagnosis was organic mental syndrome due to meningitis.  Dr. 
Torrado noted that the medical history does not show a 
psychiatric disorder prior to service, and that after the 
veteran suffered meningitis during service he developed 
permanent personality disorders, somatization disorders, 
behavior disorders and memory loss.

In January 1992, a VA board of psychiatrists reviewed the 
veteran's file and interviewed the veteran.  It was noted 
that the veteran was tense and apprehensive during the 
interview, maintained very little eye contact, and has poor 
relationship with his family members.  No gross deficiencies 
in memory were noted, although there was some degree of 
forgetfulness.  The veteran's history of meningitis was 
noted.  The diagnosis was chronic undifferentiated 
schizophrenic disorder with depression.  The psychiatrists 
opined that they did not find evidence of an organic brain 
disorder.

In March 1993 and May 1995 hearings, the veteran, his mother, 
and his wife testified that the veteran's psychiatric 
disability was the result of his meningitis and that 
psychiatrists had also come to this conclusion.  
Additionally, it was reported that the veteran had been 
awarded Social Security benefits for a psychiatric disorder 
and Social Security Administration determined that his 
disability began in 1972.

VA hospital records from February to April 1994 indicate that 
the veteran was hospitalized for atypical depression and 
family problem.

Social Security records, received in November 1998, indicate 
that in November 1976, it was determined that the veteran was 
unable to work since July 1972 due to severe, non-psychotic, 
chronic organic brain syndrome and he was awarded Social 
Security disability compensation.  Social Security records 
contain private medical records from 1975 to 1983.  A 
February 1975 medical notation from J.P. Garcia, M.D., 
provided that he had treated the veteran since August 1972, 
that the veteran suffered from meningitis during service, and 
that the veteran was presently seen for complaints of 
nervousness, speech disturbance, and headaches.  An August 
1983 psychiatric examination by H.O.R. Gonzalez, M.D., 
revealed diagnoses of atypical organic cerebral syndrome 
(dementia and amnesic features) and history of acute 
infectious meningitis.  The veteran's wife was the sole 
informant.  She reported that the veteran had contracted 
meningitis in December 1969 and "...since then hestarted [sic] 
to see strange things..."  An October 1983 psychological 
evaluation determined that the veteran was unable to work. 

VA medical records from May 1998 to January 1999 show 
complaints and treatment primarily pertaining to physical 
complaints; however, diagnoses include mood disorder 
secondary to medical condition, lumbosacral myositis.

In October 1999, the veteran underwent a VA brain and spinal 
cord examination.  The examiner noted that he had reviewed 
the veteran's claims folder.  On evaluation, there was no 
impairment of the cranial nerves, coordination was normal, 
specific cerebral functions were normal, there was no focal 
motor deficit, and the sensory system was normal.  The 
examiner did note that the veteran stuttered, could not 
recall his age or the year he was born.  The diagnosis was 
status post meningitis by history.  The examiner opined that 
there was not an organic mental condition as the result of 
the veteran's service-connected meningitis and it is not 
considered likely that the veteran's condition was the 
consequence of meningitis.

The veteran underwent a VA psychiatric examination in October 
1999.  At that time, the examiner noted that he reviewed the 
veteran's claims folder.  The examiner noted the veteran's 
history of multiple psychiatric and neurological evaluations 
as well as his history of having meningitis during service.  
The diagnosis following evaluation was residual type 
schizophrenia with anxiety and depressive features.  The VA 
psychiatrist opined that based on the veteran's history and 
records, the veteran's neuropsychiatric condition is not an 
organic or psychotic condition and is considered as described 
and present since February 1975.  The VA psychiatrist opined 
that it is not likely at all that the veteran's condition is 
the result of his service-connected meningitis or directly 
due to service. 

Upon review, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The Board observes 
that the veteran's service medical records show no 
psychiatric disorder during service, while his post- medical 
record does not reflect the existence of an psychiatric 
disorder until approximately three years after service.  
Therefore, any claim that the psychiatric disorder was 
incurred in service is not supported by the contemporaneous 
medical evidence.  In this regard, there is history provided 
by and on the veteran's behalf to the effect that his 
psychiatric problems began shortly after he was treated for 
meningitis.  This lay history, however, must be contrasted 
with the contemporaneous medical record showing that the 
veteran was examined and found to be psychiatrically and 
neurologically normal when he was separated from the service.  
Medical evidence has greater probative weight than lay 
evidence with respect to the onset of psychiatric disability.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

With respect to whether the veteran's psychiatric disability 
is secondary to meningitis, he has been repeatedly evaluated 
by VA on this question, and the examiners have consistently 
concluded that it is not.  Witness the VA examinations in 
February 1981, January 1992 and October 1999.  In the most 
recent evaluation, that in October 1999, VA examiners in the 
fields of neurology and psychiatry reviewed the entire claims 
file, examined the veteran and concluded that his psychiatric 
disorder was not the result of meningitis.

As to medical opinions to the contrary, the Board notes that 
on its face, the opinion of Dr. Torrado, who diagnosed 
organic mental syndrome due to meningitis, is positive 
evidence in the veteran's favor.  However, Dr. Torrado 
indicated that his opinion was based not on review of the 
medical record, but on history provided by the veteran's 
wife.  That history is accurate insofar as it states that 
"When discharged from the Army, [the veteran] suffered from 
intense migraine, stuttering, dysarthria and anxiety." In 
fact, as shown by the medical records, he had no defects or 
diagnoses at service separation, and specifically was noted 
to have had no sequelae of meningitis.  

As to the opinion Dr. Soto in 1978, this was based on history 
that the veteran had been treated for meningitis for three 
weeks in service and "Since then, he kept with residuals of 
almost daily headaches, constant nervousness and constant 
dysarthria and stuttering.  His mental coordination also 
decreased."  The fact is that none of these symptoms is 
reflected in the service medical records.  These records show 
that he was seen for numerous unrelated complaints after 
December 1969.  The service medical records also show that on 
physical examinations in December 1971 and July 1972, there 
were no complaints or findings of headaches, nervousness, 
dysarthria, stuttering or mental problems.

As to the opinion of Dr. Santoz, this too was based not on 
review of the medical record, but on history provided by the 
veteran, his mother and his wife that is at variance with the 
medical record.  They related that "after his illness 
(meningitis) [the veteran] showed personality changes.  He 
remained markedly anxious and developed stuttering."  This 
history strongly implies that the personality changes etc. 
followed on the heels of meningitis, but, as is clear from 
the medical record, there was a period of several years after 
the meningitis during which none of the aforementioned 
changes or symptoms was noted.  The history upon which Dr. 
Santoz's opinion is based is inaccurate.

On the other hand, the VA medical opinions have been based on 
examination of the veteran as well as on review of the 
extensive medical record.  It can be concluded, therefore, 
that these opinions were based on an accurate medical 
history.  As noted, this is not the case with respect to the 
medical opinions supporting the veteran's claim.  On balance, 
the Board finds them to be less probative than those of VA 
with respect to the etiology of the veteran's psychiatric 
disorder.  Accordingly, the claim is denied.  Because the 
evidence is not in relative equipoise, the benefit of the 
doubt rule is not for application.



ORDER

Service connection for a psychiatric disorder as secondary to 
service-connected meningitis is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 1 -


